Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 21-25 have been amended to depend from claim 20; Claims 17-29,33, and 36 have been amended to depend from claim 26; Claims 30,31,32,34,35,37 and 38 have been amended to depend from claim 29. 
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art, alone or in combination, does not disclose a litter comprising: 45% to 80% by weight of sodium bentonite, wherein the sodium bentonite comprises at least 47% of an external surface area of the litter, and 20% to 55% by weight of a non-clumping filler material, wherein the litter has a bulk density less than about 58 lb/ft3, wherein the litter when exposed to a wetting agent forms at least one clump, and wherein each at least one clump is mechanically separable from unwetted litter for disposal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of animal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896.  The examiner can normally be reached on 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644